SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

901
KA 13-01008
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JOHN SANTORO, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Barry M.
Donalty, J.), rendered February 28, 2013. The judgment convicted
defendant, upon his plea of guilty, of rape in the first degree and
criminal contempt in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: In these consolidated appeals, defendant appeals, in
appeal No. 1, from a judgment convicting him upon his plea of guilty
of rape in the first degree (Penal Law § 130.35 [1]), and criminal
contempt in the first degree (§ 215.51 [b] [iv]). In appeal No. 2, he
appeals from a judgment convicting him upon his plea of guilty of
escape in the first degree (§ 205.15 [1]). Contrary to defendant’s
contention in both appeals, we conclude that he knowingly,
intelligently, and voluntarily waived his right to appeal as a
condition of the plea (see generally People v Lopez, 6 NY3d 248, 256).
“ ‘County Court’s plea colloquy, together with the written waiver of
the right to appeal, adequately apprised defendant that the right to
appeal is separate and distinct from those rights automatically
forfeited upon a plea of guilty’ ” (People v Arney, 120 AD3d 949,
949).

     Defendant’s valid waiver of the right to appeal encompasses his
challenge in appeal No. 1 to the severity of his bargained-for
sentence (see Lopez, 6 NY3d at 256). Although defendant raised
several additional issues in his brief on appeal, his attorney
withdrew those challenges at oral argument of these appeals, with
defendant’s consent, and thus we limit our review to the contentions
discussed above (see People v Kellar, 174 AD2d 848, 848 n, lv denied
                                 -2-                           901
                                                         KA 13-01008

78 NY2d 1128; see generally People v Miller, 110 AD3d 1150, 1150).




Entered:   October 2, 2015                     Frances E. Cafarell
                                               Clerk of the Court